IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2000-IA-01470-SCT

THE CITY OF RIDGELAND, MISSISSIPPI, CITY
OF RIDGELAND POLICE DEPARTMENT,
POLICE CHIEF CHARLES NEWELL AND
DONALD MARTIN

v.

DONALD FOWLER, GLENDA FOWLER,
INDIVIDUALLY AND AS MOTHER AND NEXT
FRIEND OF KAREN ROSS FOWLER

DATE OF JUDGMENT:                            8/11/2000
TRIAL JUDGE:                                 HON. GAIL SHAW-PIERSON
COURT FROM WHICH APPEALED:                   MADISON COUNTY CHANCERY
                                             COURT
ATTORNEY FOR APPELLANTS:                     FORREST W. STRINGFELLOW
ATTORNEYS FOR APPELLEES:                     VICKI ROBINSON SLATER
                                             EDWARD BLACKMON, JR.
                                             TRENT L. WALKER
NATURE OF THE CASE:                          CIVIL - PERSONAL INJURY
DISPOSITION:                                 REVERSED AND REMANDED -
                                             02/13/2003
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       EN BANC.

       SMITH, PRESIDING JUSTICE, FOR THE COURT:

¶1.    This interlocutory appeal by the City of Ridgeland presents to this Court the sole

question of whether the chancery court has subject matter jurisdiction over a lawsuit brought

under the Mississippi Tort Claims Act, Miss. Code Ann. §§ 11-46-1 to -23 (Rev. 2002).

Adhering to our recent decision in Lawrence County School District v. Brister, 823 So. 2d
459 (Miss. 2001), we hold that it does not and reverse and remand for a transfer of this case

to the circuit court.

                                          FACTS

¶2.    Karen Ross Fowler, a twenty-year-old minor, was driving along Pear Orchard Road

in Ridgeland, Madison County, Mississippi, in March of 2000. At the same time, officers

of the City of Ridgeland Police Department were pursuing and attempting to apprehend a

suspect near the intersection of North Park Drive and Pear Orchard Road. A collision is

alleged to have occurred between the pursued vehicle of the suspect and Fowler when the

suspect lost control of his vehicle. Fowler sustained numerous injuries and underwent

various surgeries and medical procedures.

¶3.    Her parents, Donald and Glenda Fowler, filed suit in Madison County Chancery

Court against the City of Ridgeland, City of Ridgeland Police Department, Police Chief

Charles Newell and Donald Martin (hereinafter “City of Ridgeland”) on behalf of

themselves and their daughter seeking remedies in equity and at law. Among other remedies,

the suit sought a temporary restraining order to command the City of Ridgeland to preserve

Fowler’s car, to allow the plaintiffs access to photograph and inspect the car, and to provide

an inventory of evidence taken in connection with the collision. Further, the Fowlers sought

injunctive relief to ensure the proper training of officers in the use of force and in pursuit

situations. The Fowlers also asked for damages against the City of Ridgeland for the

negligent supervision and behavior of its employees as well as damages against the

individual employees. The Fowlers contend that the Chancery Court of Madison County



                                              2
is vested with jurisdiction over this case because of the equitable nature of the remedies

sought.

¶4.    The City of Ridgeland filed a Motion to Dismiss or In the Alternative to Transfer

Case to Circuit Court, which the city maintains is the court of proper jurisdiction for a tort

claims case. The chancellor denied this motion. The City then moved for interlocutory

appeal. The trial court granted this motion but refused to stay the proceedings. By order,

this Court granted the City’s Petition for Permission to File Interlocutory Appeal and Motion

for Stay of Proceedings, staying all proceedings pending resolution of the merits of the

appeal. See M.R.A.P. 5.

                                        DISCUSSION

¶5.    We have previously settled this issue in Lawrence County School District v. Brister,

823 So. 2d 459 (Miss. 2001), where we stated:

       While it is true that the Tort Claims Act is silent as to the court of jurisdiction,
       our constitution is not. Under the Mississippi Constitution, chancery courts
       are courts of limited jurisdiction and may hear all matters in equity, divorce
       and alimony, matters testamentary and of administration, minors; business,
       cases of idiocy, lunacy, and persons of unsound mind, and all cases under the
       laws in force at the time of the adoption of Constitution. Miss. Const. Art. 6
       § 159(a)-(f) (1890). Circuit courts, on the other hand, are courts of general
       jurisdiction, having ‘original jurisdiction in all matters civil and criminal in
       this state not vested in another court.’ Id. § 156.

823 So 2d at 460. This Court went on to say that circuit court was the appropriate venue for

negligence actions. “When a plaintiff’s complaint neither requests nor requires equitable

relief, a chancery court should not exercise jurisdiction.” Id. (citing McLean v. Green, 352

So. 2d 1312, 1314 (Miss. 1977)).



                                                3
¶6.    Brister is not the first time that this Court has spoken on the distinctions between

cases properly brought in chancery court versus circuit court. In United States Fidelity &

Guaranty Co. v. Estate of Francis, 825 So. 2d 38 (Miss. 2002), this Court discussed the

chancery court’s lack of subject matter jurisdiction in a consolidated underinsured motorist

carrier and insured’s action against a carrier. Although the final judgment could not be

reversed for jurisdictional error alone, this Court agreed with USF&G that the chancery

court did not have subject matter jurisdiction over the lawsuit.1 Id. at 49. The first case this

Court cited in agreement with USF&G was McLean, 352 So. 2d at 1314. 825 So. 2d at 44.

McClean states that “when an action at bar arises from a tort claim, courts of equity should

not assume jurisdiction over claims for personal injury.” McLean, 352 So. 2d at 1314. One

reason offered in support of our holding was that, historically, tort claims have been tried

by a jury. Id. As in Estate of Francis, this Court was unable to reverse because of absence

of error other than jurisdiction. Id. (citing McLean, 352 So. 2d at 1314). However, this

Court further stated that despite the mandate of §147 of the Mississippi Constitution, “we

look with disfavor upon and consider it an abuse of discretion for a chancellor to assume

jurisdiction of a common law action which properly should be tried in a court of law where

the right to a trial by jury remains inviolate.” Estate of Francis, 825 So. 2d at 45 (quoting

McLean, 352 So. 2d at 1314)(citing Talbot & Higgins Lumber Co. v. McLeod Lumber




       1
        USF&G filed a petition for interlocutory appeal with this Court six days before the trial.
The petition was not considered by this Court until after a final judgment had been rendered on
the merits of the case; therefore, it was denied as moot.

                                                 4
Co., 147 Miss. 186, 113 So. 433 (1927)). See also Blackledge v. Scott, 530 So. 2d 1363,

1365 (Miss. 1988); Robertson v. Evans, 400 So. 2d 1214 (Miss. 1981).

¶7.    This Court has reversed the judgment of a trial court when error other than lack of

subject matter jurisdiction has been found. Southern Leisure Homes, Inc. v. Hardin, 742

So. 2d 1088 (Miss. 1999); Blackledge v. Scott, 530 So. 2d 1363 (Miss. 1988). In

Blackledge, this Court reversed the Chancery Court of Claiborne County, holding the suit

was outside the subject matter jurisdiction of the chancery court. Blackledge, 530 So. 2d

at 1365-66.

¶8.    Blackledge involved a rear-end collision. Id. The plaintiffs alleged the chancery

court jurisdiction was proper because the matter would be “too complicated for a jury” and

discovery expense in circuit court would be exorbitant. Id. at 1365. The chancellor agreed

with the plaintiff’s argument and accepted jurisdiction over the entire matter.          Id.

Recognizing that §147 prohibits reversal upon jurisdictional grounds alone, this Court found

the suit against the three insurance companies involved amounted to a fraudulent joinder as

to venue and reversed since errors in venue are not within the §147 bar. Id. at 1365-66.

¶9.    In Southern Homes, this Court held that matters historically tried by a jury, such as

breach of contract claims are best heard in circuit court. 742 So. 2d at 1090. Southern

Homes cited Article 6, §159 of the Mississippi Constitution of 1890 which provides that:

       The chancery court shall have full jurisdiction in the following matters and
       cases, viz:
       (a) All matters in equity
       (b) Divorce and alimony
       (c) Matters testamentary and administration
       (d) Minor’s business

                                             5
       (e) Cases of idiocy, lunacy and persons of unsound mind
       (f) All cases of which the said court had jurisdiction under the laws in force
       when this Constitution is put in operation.

Article 6, §162 of the Constitution provides that “all causes that may be brought in the

chancery court whereof the circuit court has exclusive jurisdiction shall be transferred to the

circuit court.” Southern Homes, 742 So. 2d at 1090. This Court also held that if doubts

arise as to the jurisdiction of the chancery court, and whether a claim is legal or equitable,

those doubts should be decided in favor of transfer to circuit court. Id. Southern Homes

appropriately cites McDonald’s Corp. v. Robinson Indus., Inc., 592 So. 2d 927, 934 (Miss.

1991), which states that “it is more appropriate for a circuit court to hear equity claims than

it is for a chancery court to hear actions at law since circuit courts have general jurisdiction

but chancery courts enjoy only limited jurisdiction.”Id.

¶10.   Southern Homes followed the correct procedure by filing an interlocutory appeal with

this Court before a final judgment was issued on the merits of the case because the

Mississippi Constitution prohibits reversal on a jurisdictional issue following a trial on the

merits. Id. at 1091. This Court was able to grant the interlocutory appeal and ordered the

case transferred to circuit court. Id.

¶11.   As Southern Homes indicates, it is appropriate to seek permission to bring an

interlocutory appeal under M.R.A.P. 5 to address the issue of subject matter jurisdiction in

order to prevent a final resolution of the case in an inappropriate forum. Id. See also Estate

of Francis, 825 So. 2d at 46. This is exactly the procedural posture of the case at bar.




                                               6
¶12.    Here, the Fowlers use allegations of the necessity of an accounting and requests for

a temporary restraining order and injunctive relief as a means of support for chancery

jurisdiction. Of course, since the Ridgeland Police Department had already returned the

automobile of the Fowlers prior to their filing suit, the injunction argument had to be

abandoned.     The Fowlers are thus left clinging to the sole claim that an accounting is

necessary and thus chancery jurisdiction attaches. As far as the accounting claim is

concerned, the City of Ridgeland is correct, any accounting which might be required is easily

developed during discovery in circuit court.

¶13.   Circuit court is the proper court for a tort claims act case. As we further stated in

Brister, “The Mississippi Constitution requires that causes erroneously brought in chancery

court be transferred to the appropriate circuit court. Miss. Const. art. 6 § 162. This

provision is mandatory, and a chancellor has no discretion in this matter. McLean, 352 So.

2d at 1314.” 823 So. 2d at 461 (emphasis added). This Court reversed and remanded the

case for transfer to the proper court, Lawrence County Circuit Court. Here, as in Brister, not

only is it proper, the Circuit Court of Madison County is the only court of jurisdiction for the

case at bar.

                                      CONCLUSION

¶14.   This case was filed in the wrong court. Subject matter jurisdiction here is properly

in the circuit court. Therefore, we reverse the chancery court's order denying the City's

motion to dismiss or transfer to circuit court, and we remand this case to the chancery court

for entry of an order transferring this case to the Madison County Circuit Court.



                                               7
¶15.   REVERSED AND REMANDED.

      PITTMAN, C.J., WALLER, COBB AND CARLSON, JJ., CONCUR. GRAVES,
J., CONCURS IN RESULT ONLY. EASLEY, J., DISSENTS WITHOUT SEPARATE
WRITTEN OPINION. McRAE, P.J., DISSENTS WITH SEPARATE WRITTEN
OPINION JOINED BY DIAZ, J. EASLEY, J., JOINS IN PART.


       McRAE, PRESIDING JUSTICE, DISSENTING:

¶16.   We are not here to decide the merits of whether the City was at fault. This is simply

a case of whether there is jurisdiction in the chancery court to try the equity matters that were

originally pled with an ancillary case on the merits to be tried under the Tort Claims Act,

Miss. Code Ann. §§ 11-46-1 to -23 (Rev. 2002). Once chancery court takes jurisdiction it

takes it for all purposes. Because there was enough equity pled initially in this case to attain

chancery jurisdiction, I dissent.

¶17.   In their amended complaint, the Fowlers specifically requested as relief: (1) a

temporary restraining order commanding Ridgeland’s police department to keep and preserve

the Fowlers’ automobile and all other items of evidence in its possession pending a hearing

on a preliminary injunction in the case; (2) a preliminary injunction requiring Ridgeland’s

police department to preserve and keep the Fowlers’ automobile and other evidence relating

to the Fowlers’ case intact; to allow the Fowlers’ counsel access to the Fowlers’ automobile

for photographing and inspection by their experts when and as needed; to provide an

inventory of evidence taken in connection with the accident; to provide an opportunity to the

Fowlers’ experts to examine, inspect, photograph and otherwise record said evidence; (3) a

preliminary injunction prohibiting Ridgeland’s police department from engaging in high-



                                               8
speed chase pursuits (except as prescribed by law), and from engaging in shootouts against

fleeing felons, when it is entirely foreseeable that innocent persons may be injured or killed;

(4) an injunction prohibiting Ridgeland’s police department from permitting, encouraging

and tolerating an official pattern, practice, or custom of its police officers that would violate

the rights of the public at large, including the Fowlers; (5) an accounting for all coverages

and funds available for the remedies sought by the Fowlers and toward which the Fowlers

may look for satisfaction of the other claims; (6) a declaratory judgment that the policies,

practices or customs of Ridgeland’s police department referred to in the complaint are illegal;

and (7) various prayers for monetary relief.

¶18.   Contrary to the majority’s opinion, well-settled rules governing jurisdiction of the

chancery court clearly provide that the Madison County Chancery Court is the proper court

of jurisdiction in this case.

       I.      THE CHANCERY COURT HAS JURISDICTION TO DECIDE
               THIS CASE.

¶19.   The Constitution of this State grants the chancery courts in this state full jurisdiction

over various matters, including “all matters in equity.” Miss. Const. art. 6, § 159. Section

9-5-81 of the Mississippi Code also states that:

       The chancery court in addition to the full jurisdiction in all the matters and
       cases expressly conferred upon it by the constitution shall have jurisdiction of
       all cases transferred to it by the circuit court or remanded to it by the supreme
       court; and such further jurisdiction, as is, in this chapter or elsewhere,
       provided by law.

Miss. Code Ann. § 9-5-81 (Rev. 2002). It is also well-settled that if any aspect of a case is

within its subject matter jurisdiction, the chancery court has authority to hear and adjudge any

                                               9
non-chancery pure-law claims via pendent jurisdiction. Johnson v. Hinds County, 524 So.

2d 947, 953 (Miss. 1988).

¶20.   The instant case has been brought pursuant to the Tort Claims Act and includes claims

against the City of Ridgeland, a political subdivision of this state. Miss. Code Ann. § 11-46-

13, therefore, governs jurisdiction in this case specifically:

       (1) Jurisdiction for any suit filed under the provisions of this chapter shall be
       in the court having original or concurrent jurisdiction over a cause of action
       upon which the claim is based. The judge of the appropriate court shall hear
       and determine, without a jury, any suit filed under the provisions of this
       chapter.

(emphasis added). Thus, the Tort Claims Act does not prohibit chancery court jurisdiction,

since it is a court of concurrent jurisdiction pursuant to Section 9-5-81. This conclusion is

based on an exact reading of the statutory language, which grants jurisdiction in either of two

forums -- in either courts of original jurisdiction or courts of concurrent jurisdiction.

¶21.   The majority, however, contorts this language, to create an unprincipled rule of law.

Indeed, the majority cites Brister for a rule flatly prohibiting chancery court jurisdiction over

Tort Claims Act cases. Lawrence County Sch. Dist. v. Brister, 823 So.2d 459 (Miss. 2001).2

       2
               But as the dissent in Brister made clear:

       It is settled beyond question in this jurisdiction that where a suit is brought in the
       chancery court and the court takes jurisdiction on any one ground of equity, it will
       proceed in the one suit to a complete adjudication and settlement of every one of all
       the several disputed questions materially involved in the entire transaction, awarding
       by a single comprehensive decree all appropriate remedies legal as well as equitable,
       although all the other questions involved would otherwise be purely of legal
       cognizance; and if the ground of equity fails under the proof, the cause may be
       retained for a complete final decree on the remaining issues, although the latter
       present legal subjects only and the decree would cover only legal rights and grant
       none but legal remedies.
       Shaw v. Owen, 229 Miss. 126, 132-33, 90 So.2d 179, 181 (1956) (emphasis added).

                                                 10
Again, as recognized in the Brister dissent, there is nothing in the language of the Tort

Claims Act or the Constitution providing for such a rule; nor is there any authority for such

a rule. ¶22.   This Court is not a super-legislature. We are not legislative delegates permitted

to engage in ad hoc policy-making. We are not lawmakers. We are, rather, nine individuals

whose constitutional task is to interpret the legislative product. There are cases before us

where such task is particularly straining, to the eye, to the mind, and to the pen. Indeed, there

are cases about which that product is unquestionably open to more than one interpretation.

But neither the present case nor Brister, is one of them. We deal here with exacting, precise

language granting jurisdiction over Tort Claims Act cases to             courts of concurrent

jurisdiction. The chancery court is one such court. Regardless of whether this is an

improvident reality, judicially inefficient, plain bad policy, or otherwise, this set of nine

individuals should not endeavor alteration through our constitutional task. Statutory

amendments take place across the street in the Capitol Building, not here.

¶23.   Brister is on point, but strictly for the proposition that absent an express grant of

jurisdiction, a chancery court should not exercise jurisdiction over a claim “when a plaintiff’s

complaint neither requests nor requires equitable relief.” Id. at 460. Brister stands only as




       We acknowledged a chancery court's pendent jurisdiction over issues of law more
       recently in Tillotson v. Anders, 551 So.2d 212 (Miss.1989). "Where there appears
       from the face of a well-pleaded complaint an independent basis for equity
       jurisdiction, our chancery courts may hear and adjudge law claims." Id. at 213
       (citations omitted).”

Brister, 823 So. 2d at 464 (McRae, P.J., dissenting).


                                                11
a judicially made policy standing for the proposition that the Mississippi Tort Claims Act bars

jurisdiction of tort claims in chancery court.

¶24.   While Brister does state that “[n]egligence actions should be brought in circuit court,”

such statement standing alone is pure dicta. Id. (emphasis added). Indeed, the statement is

made without any citation whatsoever to one single point of authority; nor is it followed by

supportive reasoning. Id. Moreover, to read Brister outside of the narrow rule for which it

stands leads to an absurd evisceration of well-settled rules regarding the pendent jurisdiction

of the chancery court.

¶25.    In all cases, the ultimate resolution of jurisdiction is dependent upon three rules.

First, where a well-pleaded complaint contains an independent basis for equity jurisdiction,

chancery courts have full authority to hear and dispose of all legal issues. Tillotson v.

Anders, 551 So.2d 212, 213 (Miss. 1989) (citing Penrod Drilling Co. v. Bounds, 433 So.2d

916 (Miss. 1983); Tideway Oil Programs, Inc. v. Serio, 431 So.2d 454, 464 (Miss. 1983);

Burnett v. Bass, 152 Miss. 517, 521, 120 So. 456 (1929)). Also, this Court has ruled that

jurisdiction is determined at the time the suit is filed. Euclid-Miss. v. Western Cas. & Sur.

Co., 249 Miss. 547, 163 So.2d 676, 679 (1964). In addition, once equity jurisdiction

attaches, the cause may still be heard on its merits even though the equitable issues have been

resolved prior to the time of hearing, leaving only legal issues to be resolved. Penrod, 433

So.2d at 919 (citing McClendon v. Miss. State Hwy. Comm’n, 205 Miss. 71, 38 So.2d 325

(1949); Euclid-Miss., 163 So.2d 676).Therefore, if equity jurisdiction was properly raised




                                                 12
at the time of filing by any of the Fowlers’ claims, jurisdiction is properly vested in the

chancery court.

       A.     The Fowlers’ request for a temporary restraining order and
              further injunctive relief in regards to the Fowlers’ automobile
              properly raises equity jurisdiction.

¶26.   With respect to the restraining order to prevent the release of the Fowler’s automobile,

the chancery court found that jurisdiction attaches at the time a suit is filed. In this case, the

Fowlers filed the complaint and later amended it. Then Ridgeland’s police department

subsequently released the Fowlers’ automobile. But because Ridgeland’s police department

was in possession of the car at the time the suit was filed, equity jurisdiction had attached and

the case was properly in chancery court. Under this Court's holding in Penrod, 433 So.2d at

919, the chancery court had jurisdiction.

       B.     The Fowlers’ request for an accounting properly raises
              equity jurisdiction.

¶27.   In their amended complaint, the Fowlers requested an accounting of Ridgeland’s

liability coverage (which included its insurance and any funds which would be available for

the remedies sought by the Fowlers). For an accounting to act as an independent grounds for

equity jurisdiction, it must arise between the parties at suit. Tillotson, 551 So.2d at 214. The

accounting for coverages arose between the parties presently at bar and was therefore

legitimate.

¶28.   The City of Ridgland asserts that an accounting is improper and that discovery at the

circuit court level is the better alternative for obtaining this information. At the hearing

below, however, counsel for the Fowlers explained ongoing frustration with the City’s lack

                                               13
of cooperation in obtaining information regarding insurance coverage during good faith

settlement attempts. The relevant portion of the record reads as follows:

               I (Fowler’s counsel) was seeking a resolution as I’m required to do
       under the statute of the state Tort Claims Act. I wrote a letter to the adjuster,
       and I said, “Is there or is there not insurance covering the City of Ridgeland?”
       And he sent me a flippant answer with a copy of the statute and said, “All we
       will ever owe you is $250, 000 under the statute,” and never told me yes or no.
       . .Further, Counsel says that all that -- under the state Tort Claims Act, all that
       there could be is 250,000 , so it doesn’t matter if there was insurance or not and
       its’ going to come under the municipal plan. . .So this is not a -- something I
       just made up. This is not just some sort of ruse to get an accounting, I need to
       know if they’ve got insurance, and if they do, how much it is. I couldn’t even
       find that out during attempting good faith settlement with the City’s municipal
       liability plan prior to instituting this suit. I never found out.


¶29.   The resulting request for an injunction seeking an accounting is valid. Contrary to the

City’s argument that circuit court discovery is the better route, and contrary to the majority’s

shirking of this issue, the Fowlers’ request for an accounting properly raises equity

jurisdiction.

       C.       The Fowlers’ requests for injunctions concerning evidentiary
                matters properly raise equity jurisdiction.

¶30.   In count two of their amended complaint, the Fowlers requested several injunctions

concerning evidentiary matters. Specifically, the Fowlers requested preliminary injunctions

for the preservation of evidence gathered in their case, as there is a criminal matter underway

regarding much of the same evidence. The Fowlers also sought an inventory of evidence

taken in connection with the collision and an opportunity for Fowlers’ experts to examine,

photograph and/or record the evidence.




                                               14
¶31.   This Court has stated that mandatory injunctions should be granted in a cautious

manner and only when such is the only effective remedy. Hall v. Wood, 443 So.2d 834, 841

(Miss. 1983) (citing Homes, Inc. v. Anderson, 235 So.2d 680, 683 (Miss. 1970); Warrior,

Inc. v. Easterly, 360 So.2d 700, 704 (Miss. 1978)). Further, it is the insufficiency of a

remedy at law which serves as the foundation for injunctive relief. Moore v. Sanders, 558

So.2d 1383, 1385 (Miss. 1990) (citing V. Griffith, Mississippi Chancery Practice § 434 (2d

ed. 1950)).

¶32.   The instant case raises a unique and justifiable concern as to the preservation of and

access to the evidence. Indeed, there is a criminal proceeding involved wherein much of the

same evidence will be and already has been repeatedly employed. Thus, the Fowlers' request

for injunctive relief on this basis is the only remedy available to ensure the preservation of

the evidence. Therefore, equity jurisdiction in the chancery court is proper on this basis.

       D.     The remaining injunctions requested by the Fowlers properly raise
              equity jurisdiction.

¶33.   The Fowlers requested that the chancery court enjoin Ridgeland’s police department

from engaging in unlawful high-speed chases; from engaging in shootouts against fleeing

felons (when injury to innocent persons is foreseeable); and from fostering an “official

pattern, custom, or practice of violating the rights of the public at large.” Further, the

Fowlers requested an injunction requiring Ridgeland’s police department to create and

administer a policy which will “prevent dangerous incidents from injuring others in situations

similar to the Fowlers.”




                                             15
¶34.   Although the majority shirks this issue, too, to circumvent well-settled rules of equity

jurisdiction, Ridgeland cited two cases for the proposition that the chancery court does not

have the power to enjoin police pursuits: Gale v. Thomas, 759 So.2d 1150 (Miss. 1999),

and Smith v. City of West Point, 475 So.2d 816 (Miss. 1985). However, the closest that Gale

gets to upholding this theory is that this Court found that officers are acting within the scope

of their employment while engaged in police chases. Gale, 759 So.2d at 1157. In Smith, we

stated that the duty of care a municipality owes to its citizens should take into account a

community’s expectation that police officers will do what is “reasonably necessary” to

apprehend fleeing suspects. Smith, 475 So.2d at 818. This reasoning was used as a basis for

this Court’s finding that it is not negligence per se for a police officer, while in pursuit, to

exceed the speed limit. Smith, 475 So.2d at 819. These findings in no way foreclose

chancery jurisdiction to order an injunction against police activities that do not conform to

the law.

¶35.    As a result, the Fowlers’ request for these four injunctions properly raised equity

jurisdiction.

¶36.    The majority ignores an entire corpus of jurisdictional law. Indeed, the pendent

jurisdiction of the chancery court is a powerful grant of authority which allows for cases

involving genuine concerns of both equity and law to be brought as one proceeding. Since

requests for an accounting and injunctive relief were properly brought before the chancery

court, equity jurisdiction was properly raised, thus establishing its jurisdiction over the entire




                                               16
matter. Chancery court jurisdiction should have been affirmed in this case. That it was not

is a clear triumph for ad-hoc judicial policy-making. Accordingly, I dissent.

      DIAZ, J., JOINS THIS OPINION. EASLEY, J., JOINS THIS OPINION IN

PART.




                                            17